NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY C. ROTE,                                No. 20-35017

                Plaintiff-Appellant,            D.C. No. 3:19-cv-01988-MO

 v.
                                                MEMORANDUM*
COMMITTEE ON JUDICIAL CONDUCT
AND DISABILITY OF THE JUDICIAL
CONFERENCE OF THE UNITED
STATES; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Timothy C. Rote appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. §§ 1983 and 1985 action alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal based on res judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th

Cir. 2002). We affirm in part, vacate in part, and remand.

      The District Court for the District of Columbia did not abuse its discretion in

transferring this action to the District of Oregon. See 28 U.S.C. § 1404(a)

(providing for transfer to a district where an action might have been brought);

Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000) (setting

forth factors for transfer of venue and standard of review).

      The district court dismissed this action as precluded by the prior judgment

entered in District Court Case No. 3:19-cv-00082-MO. However, this prior

judgment has been vacated by our contemporaneous disposition in appeal No. 19-

35847 and therefore no longer has preclusive effect on this action. See Cal. Dep’t

of Soc. Servs. v. Thompson, 321 F.3d 835, 847 (9th Cir. 2003) (once a decision of

the district court is reversed or dismissed, the judgment cannot serve as the basis

for a disposition on the grounds of res judicata or collateral estoppel). We vacate

the district court’s judgment dismissing this action and remand for further

proceedings. On remand the district court will address Rote’s motion for

disqualification.

      The district court imposed pre-filing requirements on Rote but the requisite

process for such an order was not followed. See Ringgold-Lockhart v. County of

Los Angeles, 761 F.3d 1057, 1061-67 (9th Cir. 2014) (standard of review;


                                          2                                    20-35017
discussing procedural and substantive standards for a federal pre-filing order). We

vacate the pre-filing order without prejudice to reimposing it using the requisite

process.

      The motions for disqualification (Docket Entry No. 53) and to supplement

the record on appeal (Docket Entry No. 54) are denied.

      Each party will bear its own costs on appeal.

      AFFIRMED in part; VACATED in part; and REMANDED.




                                          3                                   20-35017